Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) executed as of November 14, 2011, but effective as of the date on
which the Administrative Agent determines that the conditions set forth in
Section 5 hereof have been satisfied (the “Second Amendment Effective Date”) is
among Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the “Borrower”), each
of the Lenders that is a signatory hereto and Wells Fargo Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

 

Recitals

 

A.                                   The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 28, 2011 (the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.

 

B.                                     The Borrower has entered into (i) a
Purchase and Sale Agreement dated November 14, 2011 between the Borrower and
North Plains Energy, LLC (the “Management PSA”) and (ii) a Purchase and Sale
Agreement dated November 14, 2011, between the Borrower and Mercuria Bakken, LLC
(the “Equity PSA” and, collectively with the Management PSA, the “PSAs”)
pursuant to which the Borrower will acquire certain oil and gas properties from
North Plains Energy. LLC and Mercuria Bakken, LLC.

 

C.                                     The Management PSA is expected to be
consummated and close on January 10, 2012 (the “Management Closing”) and the
Equity PSA is expected to be consummated and close on January 10, 2012 (the
“Equity Closing” and, collectively with the Management Closing, the “Closings”).

 

D.                                    In connection with the financing of
transactions contemplated by the PSAs, the Borrower intends to issue Senior
Notes, additional Equity Interests of the Borrowr and/or enter into an unsecured
Bridge Loan.

 

E.                                      The Administrative Agent, the Borrower
and the Majority Lenders have agreed to amend certain provisions of the Credit
Agreement.

 

C.                                     NOW, THEREFORE, in consideration of the
premises and the mutual covenants herein contained, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.                                            Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Second Amendment, shall have the meaning ascribed such term in
the Credit Agreement.  Unless otherwise indicated, all section references in
this Second Amendment refer to the Credit Agreement.

 

Section 2.                                            Amendments to Credit
Agreement.

 

2.1                                
Definitions.                                  Section 1.02 is hereby amended by
amending and restating subsection (h) of the definition of ‘Senior Notes’ as
follows:

 

“‘(h)’                   the principal amount of the first issuance of any
Senior Notes shall be in an amount sufficient to pay in full the obligations
outstanding under the Second Lien Term Loan Agreement or the Bridge Loan,
whichever is outstanding; and”

 

2.2                                 Section 9.01(a).  Section 9.01(a) is hereby
amended and restated as follows:

 

“(a)                            Ratio of Total Debt to EBITDAX.  The Borrower
will not, as of the last day of any fiscal quarter, permit its ratio of Total
Debt as of such time to EBITDAX for the four fiscal quarters ending on the last
day of the fiscal quarter immediately preceding the date of determination for
which financial statements are available to be greater than (i) at the end of
each of the two fiscal quarters ending December 31, 2011

 

--------------------------------------------------------------------------------


 

and March 31, 2012, 4.75 to 1.0 (ii) at the end of the fiscal quarter ending
June 30, 2012, 4.50 to 1.0, (iii) at the end of the fiscal quarter ending
September 30, 2012, 4.25 to 1.0 and (ii) at the end of each fiscal quarter
thereafter, 4.0 to 1.0.  Notwithstanding the foregoing, for the purpose of
determining EBITDAX of the Borrower and its Subsidiaries for this
Section 9.01(a) for the four fiscal quarters ending (i) (a) December 31, 2011
and (b) March 31, 2012, EBITDAX shall be equal to the EBITDAX of the Borrower
and its Subsidiaries for the fiscal quarter ending on such date multiplied by 4,
(ii) June 30, 2012, EBITDAX shall be equal to the EBITDAX of the Borrower and
its Subsidiaries for the two fiscal quarters ending on such date multiplied by 2
and (iii) September 30, 2012, EBITDAX shall be equal to the EBITDAX of the
Borrower and its Subsidiaries for the three fiscal quarters ending on such date
multiplied by 4/3.”

 

2.3                                 Section 9.02(k). Section 9.02(k) is hereby
amended and restated as follows:

 

“(k)                            Debt under the Senior Notes not to exceed
$650,000,000 outstanding in the aggregate at any time and any guarantees thereof
by the Guarantors but only if (A) all Debt outstanding under the Second Lien
Term Loan Agreement has been paid in full either before or on the date of
issuance of the Senior Notes, and (B) the Second Lien Term Loan Documents and
the Intercreditor Agreement have been terminated, cancelled or released to the
reasonable satisfaction of the Administrative Agent.”

 

2.4                                 Section 9.02(l). Section 9.02(l) is hereby
inserted as follows:

 

“(l)                               Debt under the Bridge Loan not to exceed in
the aggregate at any one time an amount equal to the difference of up to
$650,000,000 and the principal amount outstanding pursuant to the Senior Notes
outstanding at any one time and any guarantees thereof by the Guarantors but
only if (A) all Debt outstanding under the Second Lien Term Loan Agreement has
been paid in full either before or on the date of funding of the Bridge Loan,
and (B) the Second Lien Term Loan Documents and the Intercreditor Agreement have
been terminated, cancelled or released to the reasonable satisfaction of the
Administrative Agent.”

 

Section 3                                               Conditions Precedent and
Effectiveness.  The effectiveness of this Second Amendment is subject to the
receipt by the Administrative Agent of the following documents and satisfaction
of the other conditions provided in this Section 4, each of which shall be
reasonably satisfactory to the Administrative Agent in form and substance (or
waived in accordance with Section 12.02 of the Credit Agreement):

 

3.1                                 Second Amendment.  The Administrative Agent
shall have received multiple counterparts of this Second Amendment as requested
from the Borrower and each Lender.

 

3.2                                 No Default.  No Default or Event of Default
shall have occurred and be continuing as of the Second Amendment Effective Date.

 

3.3                                 Fees.  The Administrative Agent and the
Lenders shall have received all fees and other amounts due and payable on or
prior to the date hereof.

 

3.4                                 Closing of PSAs.  The Administrative Agent
shall have received evidence satisfactory to it that the Closings have occurred
or are being consummated contemporaneously with the effectiveness of this Second
Amendment.

 

3.5                                 Reserve Report. The Administrative Agent
shall have received one or more Reserve Reports covering the Oil and Gas
Properties and properties acquired pursuant to the PSAs.

 

3.6                                 Bridge Loan.                            The
Administrative Agent shall have received evidence satisfactory to it that the
conditions precedent to the funding of the Bridge Loan shall have been
satisfied.

 

3.7                                 Security and Title.   The Administrative
Agent shall have received evidence satisfactory to it (i) that all (or less than
all as determined by the Administrative Agent) of the Oil and Gas Properties
acquired by the Borrower pursuant to the PSAs are subject, or will be subject to
as of the date of the Closing, to first priority

 

Second Amendment

 

2

--------------------------------------------------------------------------------


 

perfected liens in favor of the Administrative Agent and (ii) regarding title
information on Oil and Gas Properties representing at least 80% of the value of
the total proved reserves of the Oil and Gas Properties acquired by the Borrower
pursuant to the PSAs.

 

3.8                                 Other.  The Administrative Agent shall have
received such other documents as the Administrative Agent or special counsel to
the Administrative Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 4.                                            Ratification and
Affirmation; Representations and Warranties; Etc.                             
The Borrower hereby (a) acknowledges the terms of this Second Amendment;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that,
as of the date hereof, after giving effect to the terms of this Second
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects as though made on and as of the Second Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.                                            Miscellaneous.

 

5.1                                 Confirmation.  The provisions of the Credit
Agreement (as amended by this Second Amendment) shall remain in full force and
effect in accordance with its terms following the effectiveness of this Second
Amendment.  This Second Amendment shall constitute a Loan Document, as such term
is defined in the Credit Agreement.

 

5.2                                 No Waiver.  Neither the execution by the
Administrative Agent or the Lenders of this Second Amendment, nor any other act
or omission by the Administrative Agent or the Lenders or their officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Lenders of any Defaults or Events of Default which may exist, which may have
occurred prior to the date of the effectiveness of this Second Amendment or
which may occur in the future under the Credit Agreement and/or the other Loan
Documents.  Similarly, nothing contained in this Second Amendment shall directly
or indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the Lenders’ right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default, (b) amend or alter any
provision of the Credit Agreement (other than the amendments and waivers
provided for in Section 2 of this Second Amendment), the other Loan Documents,
or any other contract or instrument, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Second Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Default or Event of Default.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

5.3                                 Counterparts.  This Second Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of this Second Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

3

--------------------------------------------------------------------------------


 

5.4                                 Successors and Assigns.  This Second
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

5.5                                 Payment of Expenses.  In accordance with
Section 12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and reasonable expenses incurred in connection with this Second Amendment,
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent.

 

5.6                                 Severability.  Any provision of this Second
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

5.7                                 No Oral Agreement.  THIS WRITTEN SECOND
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

5.8                                 Governing Law.  THIS SECOND AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

 

 

 

BMO Harris Financing, Inc., as a Lender

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Director

 

 

 

 

 

 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay Sartain

 

Name:

Jay Sartain

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

KeyBank National Association, as a Lender

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name: Mikhail Faybusovich

 

Title: Director

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title: Associate

 

3

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this First Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document, including each
Guaranty Agreement, to which it is a party and agrees that each Loan Document,
including each Guaranty Agreement,  to which it is a party remains in full force
and effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
First Amendment: (i) all of the representations and warranties contained in each
Loan Document, including each Guaranty Agreement, to which such Guarantor is a
party are true and correct in all material respects as though made on and as of
the First Amendment Effective Date (unless made as of a specific earlier date,
in which case, such representation or warranty was true as of such date);
(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

ACKNOWLEDGED AND RATIFIED:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

Schedule 4.4

--------------------------------------------------------------------------------